NO. 12-21-00221-CR

                            IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

                                                      §       APPEAL FROM THE 392ND
EX PARTE:
                                                      §       JUDICIAL DISTRICT COURT
STEPHEN THOMAS ROONEY
                                                      §       HENDERSON COUNTY, TEXAS

                                     MEMORANDUM OPINION
        This is an appeal from the denial of relief in a habeas corpus proceeding. In two issues,
Appellant argues that (1) the trial court erred in denying his application because the State failed
to prove that it had probable cause to arrest and continue to detain him, and (2) the trial court
lacked subject matter jurisdiction. We affirm.


                                              BACKGROUND
        Appellant was arrested for aggravated assault and aggravated assault with a deadly
weapon. Appellant filed a pretrial application for writ of habeas corpus, in which he contended
that there was no probable cause to hold him for the offenses for which he was arrested and the
amount of bail set for the offenses is excessive. The trial court denied relief, and this appeal
followed.


                                           PROBABLE CAUSE
        In his first issue, Appellant argues that the trial court erred in denying his application
because there was no probable cause to arrest 1 him and continue to detain him.




        1
          At the hearing on his application, Appellant also argued that there was no evidence or insufficient
evidence of probable cause that an offense had been committed.
Standard of Review and Applicable Law
        A trial court’s denial of habeas corpus relief is reviewed for an abuse of discretion.
Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006); Ex parte Shires, 508 S.W.3d 856,
860 (Tex. App.–Fort Worth 2016, no pet.). A finding of an abuse of discretion requires the court
to determine that the trial court acted arbitrarily or unreasonably. See Ex parte Walsh, 530
S.W.3d 774, 778 (Tex. App.–Fort Worth 2017, no pet.). We view the facts in the light most
favorable to the trial court’s ruling. See Ex parte McIntyre, 558 S.W.3d 295, 299 (Tex. App.–
Fort Worth 2018, pet. ref’d).
        Texas Code of Criminal Procedure, Article 11.01 mandates that when a person is
restrained in his liberty, the writ of habeas corpus will issue for the purpose of showing why the
person is held in custody or is under restraint. See TEX. CODE CRIM. PROC. art. 11.01 (West
2005); Garcia v. State, 775 S.W.2d 879, 880 (Tex. App.–San Antonio 1989, no writ). The
appropriate standard when a probable cause hearing is required for any extended restraint of
liberty following a warrantless arrest is the same as that for arrest. See Garcia, 775 S.W.2d at
881. When one is held in custody under complaint and seeks release by habeas corpus, it is
incumbent upon the State to introduce against him sufficient evidence to show probable cause for
holding him in custody. Id.
        In order to establish probable cause to arrest, the evidence must show that, at the time of
the arrest, “the facts and circumstances within the officer’s knowledge and of which he had
reasonably trustworthy information were sufficient to warrant a prudent man in believing that the
arrested person had committed or was committing an offense.” State v. Steelman, 93 S.W.3d
102, 107 (Tex. Crim. App. 2002); Lewis v. State, No. 01-09-00530-CR, 2010 WL 3450246, at *2
(Tex. App.–Houston [1st Dist.] Aug. 31, 2010, no pet.) (mem. op., not designated for
publication).
Discussion
        In the instant case, the trial court heard testimony from Henderson County Sheriff’s
Deputy Victor Parras, who testified that he was dispatched in response to a disturbance report
involving an assault. 2 He further testified that he received additional information from dispatch


        2
           At trial, Appellant objected to the admissibility of hearsay evidence in this proceeding, arguing that the
rules of evidence apply to habeas corpus proceedings related to probable cause. See Garcia v. State, 775 S.W.2d
879, 880–81 (Tex. App.–San Antonio 1989, no writ). The trial court found that there was probable cause for
Appellant’s arrest and continued detention, even without consideration of the given hearsay evidence. On appeal,


                                                         2
that the suspect had a knife, but the knife had been taken away from him and he was restrained at
the scene. When he arrived at the scene, Parras handcuffed Appellant and placed him in his
patrol vehicle while he investigated the matter.
        Parras testified that he interviewed the victim, Katy Brigham, who told him that
Appellant was hitting rocks into the roadway with a bat, one of which almost struck her vehicle
and, as a result, she confronted Appellant and the two began to argue. Parras further testified
that according to Brigham, during the argument, Appellant slapped her three times. Parras stated
that he observed a bat as well as a knife on the ground close to the area where the witnesses
restrained Appellant. Parras further stated that Brigham took video of the incident with her
phone, which she sent to him on his county-issued cellular phone to view. According to Parras,
in the video, he observed Appellant and Brigham, he observed Appellant holding a bat, and he
observed Appellant reach into the vehicle and slap the phone out of Brigham’s hand.
        Parras also testified that he interviewed Ronnie Lawson, who told him that Appellant was
swinging a bat at Brigham’s car and that he reached into the vehicle and knocked a phone out of
her hands. Moreover, Parras spoke to Brian Freeman and Michael James, Jr. According to
Parras, James told him that Brigham, his girlfriend, called him and told him she had been
assaulted, and when he arrived at the scene, he and Freeman confronted Appellant, who, in
response brandished a knife and held it to Freeman’s throat. Parras stated that the two men were
able to restrain Appellant by holding him down on the ground until police arrived but that
Freeman received a small abrasion on his chin during the altercation, which he believed to be
caused by the knife. Parras testified that swinging a bat and holding a knife to someone’s throat
could cause serious bodily injury or death.               Parras further testified that after he gathered
information, he Mirandized Appellant, and, following a medical check, transported him to the
Henderson County Jail for booking.
        Based on the foregoing facts, we conclude that, at the time of the arrest, the facts and
circumstances within Parras’s knowledge and of which he had reasonably trustworthy
information from the witnesses he interviewed, were sufficient to warrant a prudent man’s belief

Appellant argues that when the hearsay evidence is eliminated, the remaining evidence is not sufficient to support
probable cause. In his brief, Appellant identifies the hearsay evidence in question as the complaint, which was
admitted into evidence in the trial court. We do not rely on this evidence in our consideration of Appellant’s first
issue. Appellant further alleges that Parras did not have personal knowledge of the events leading up to Appellant’s
detention but does not make any specific argument on appeal as to which, if any, of Parras’s testimonial statements
constitute inadmissible hearsay. See TEX. R. APP. P. 38.1(i); Wolfe v. State, 509 S.W.3d 325, 343 (Tex. Crim. App.
2017).


                                                         3
that Appellant committed aggravated assault and aggravated assault with a deadly weapon. See
Steelman, 93 S.W.3d at 107; see also TEX. PENAL CODE ANN. § 22.02(a)(1), (2) (West Supp.
2021). Therefore, we hold that the trial court did not abuse its discretion by denying Appellant’s
application for writ of habeas corpus because there was sufficient evidence to support probable
cause for Appellant’s arrest as well as for his continued detention. See Garcia, 775 S.W.2d at
881. Appellant’s first issue is overruled.


                                      SUBJECT MATTER JURISDICTION
         In his second issue, Appellant argues that because there is no indictment in the record, the
trial court lacked subject matter jurisdiction. The State responds that the trial court did not need
an indictment to consider Appellant’s application for writ of habeas corpus regarding probable
cause for his arrest and continued detention and the issue of bail.
         As set forth previously, the writ of habeas corpus is the remedy to be used when any
person is restrained in his liberty. TEX. CODE CRIM. PROC. ANN. art 11.01. Original jurisdiction
to grant a writ of habeas corpus in a criminal case is vested in the court of criminal appeals, the
district courts, the county courts, or any judge in those courts. See id., art. 11.05 (West 2005); cf.
Ex parte Williams, 786 S.W.2d 781, 782 (Tex. App.–Houston [1st Dist.] 1990, pet. ref’d (district
judge had jurisdiction to hear application for writ of habeas corpus and grant relief even though
indictment for offense is pending in county court). Therefore, we hold that the trial court had
jurisdiction to consider and rule upon Appellant’s application for writ of habeas corpus
regardless of whether an indictment had been filed in his case. Appellant’s second issue is
overruled.


                                                  DISPOSITION
         Having overruled Appellant’s first and second issues, we affirm the trial court’s denial of
his application for writ of habeas corpus.

                                                                  GREG NEELEY
                                                                     Justice

Opinion delivered June 16, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)


                                                          4
                                      COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                              JUDGMENT

                                                JUNE 16, 2022


                                            NO. 12-21-00221-CR


                                           EX PARTE:
                                     STEPHEN THOMAS ROONEY


                                   Appeal from the 392nd District Court
                       of Henderson County, Texas (Tr.Ct.No. CV21-0652-392)

                          THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
trial court’s order.
                          It is therefore ORDERED, ADJUDGED and DECREED that the trial
court’s order denying his application for writ of habeas corpus below be in all things affirmed,
and that this decision be certified to the court below for observance.
                       Greg Neeley, Justice.
                       Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.